Citation Nr: 0426252	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1973 to September 
1974.  The appellant in this case is the veteran's spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 Decision Notice Letter by the RO 
which notified the appellant that her claim for DEA benefits 
was denied because she did not meet the eligibility 
requirements.

The appellant testified at a video conference hearing at the 
RO before the undersigned Veterans Law Judge sitting in 
Washington, DC in October 2003.  A copy of the hearing 
transcript is associated with the claims file.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran is not deceased and has not been determined 
by VA to have a total disability permanent in nature 
resulting from a service-connected disability.  




CONCLUSION OF LAW

The requirements for basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA should make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  See also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, it is not clear that such 
notice is required since the benefit sought in this case is 
found in Chapter 35 of Title 38, United States Code.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38 and do not apply 
to this appeal.")  Furthermore, and significantly, the Board 
would also observe that VA education programs have their own 
notification and assistance requirements.  In this regard, 38 
C.F.R. § 21.1031(b) requires VA to request additional 
evidence or information from a claimant to either complete a 
claim or to adjudicate the claim.  

In this regard, the Board would observe that the February 
2003 letter to the appellant informing her of the decision in 
her case, as well as the Statement of the Case provided to 
the appellant have notified her of the evidence considered, 
the pertinent laws and regulations and the reasons her claim 
was denied.  In this case, the relevant and probative 
evidence consists of evidence regarding the veteran's 
disability compensation award and, more specifically, 
evidence showing that the veteran has not been found to be 
permanently and totally disabled due to his service-connected 
disabilities.  That evidence is associated with the claims 
file.  Therefore, the Board finds that as all relevant and 
probative evidence necessary for an equitable disposition of 
the appeal has been obtained, the notice and assistance 
requirements have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
Under such circumstances, an opinion from the VA General 
Counsel held that notice of the VCAA is not required.  "Under 
38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA) 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit." VAOPGCPREC 5-2004 (June 
23, 2004).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that where the law and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); DelaCruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA and 
that the case is ready for appellate review.

The basic facts in this case are not in dispute.  The 
appellant filed an application for VA educational assistance 
in January 2003.  Information from the veteran's claims file 
indicates that he is in receipt of a 40 percent disability 
evaluation for his service-connected diabetes mellitus, with 
moderate nonproliferative retinopathy; a 10 percent 
disability evaluation for the service-connected tinnitus; a 
10 percent disability evaluation for the service-connected 
right lower extremity, mild distal peripheral neuropathy 
associated with diabetes mellitus; a 10 percent disability 
evaluation for left lower extremity, mild distal peripheral 
neuropathy associated with diabetes mellitus; and a 
noncompensable disability evaluation for the service-
connected otitis media, status post-operative mastoidectomy 
and tympanoplasty, with residual left ear sensorineural 
hearing loss.  

The total combined rating for the service-connected 
disabilities is 60 percent and the veteran has not been found 
by VA to be permanently and totally disabled due to those 
disabilities.  In denying the appellant's claim in February 
2003, the RO informed the appellant that in order to 
establish eligibility for DEA benefits, she must be a spouse 
or child of a veteran who has a service-connected disability 
rated permanent and total in nature, died of a service-
connected disability, or at the time of death, had a service-
connected disability rated permanent and total in nature.  

Under applicable laws and regulations, an eligible person for 
Chapter 35 educational assistance is defined as a spouse or 
child of a veteran (1) who died of a service-connected 
disability, (2) who died while having a disability evaluated 
total and permanent in nature resulting from a service-
connected disability, (3) who has a total disability 
permanent in nature resulting from a service-connected 
disability, or (4) a person who was on active duty as a 
member of the Armed Forces and who now is, and, for a period 
of more than 90 days has been listed as missing in action, 
captured in the line of duty by a hostile force, or forcibly 
detained or interned in the line of duty by a foreign 
government or power.  38 U.S.C.A. § 3501(a)(1)(A) (West 
2002); 38 C.F.R. § 21.3021(a)(1) (2003).

Based on the law in this case, the appellant is not entitled 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  The appellant in this case is not an 
eligible person for DEA benefits.  While the appellant is 
clearly the spouse of the veteran, the veteran is not 
currently shown to be permanently and totally disabled due to 
his service-connected disabilities.  A threshold requirement 
for DEA benefits is that the appellant be a spouse or child 
of a veteran who died of a service-connected disability, or 
at the time of death, had a service-connected disability 
rated permanent and total in nature by VA, or has a service-
connected disability rated permanent and total in nature by 
VA.  Since the appellant does not meet these requirements she 
is not entitled to VA educational assistance under Chapter 
35. 

The Board is cognizant that the appellant contends that she 
was misinformed by various personnel regarding her 
eligibility status.  The Board finds the appellant's 
assertions regarding misinformation about eligibility for 
Chapter 35 benefits credible.  However, that is insufficient 
to confer eligibility under Chapter 35.  In this regard, the 
Court has held that the remedy for breach of any obligation 
to provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
[holding that because the payment of government benefits must 
be authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits].

As such, the appellant does not meet the legal requirements, 
as set forth above, that would establish her basic 
eligibility for Chapter 35 benefits.  Thus, the law in this 
case, and not the evidence, is dispositive of the appellant's 
appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, 
the RO was correct in denying basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.



ORDER

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



